Title: From George Washington to Thomas Walker, 18 November 1755
From: Washington, George
To: Walker, Thomas



To Mr Commissary Walker.
[Fredericksburg, 18 November 1755]

As Captain Hogg has purchased a sufficient quantity of Beef for his Company at Fort Dinwiddie, you are to send him sixty pounds by the paymaster, or any other safe hand, in order to pay for it. You are to acquaint him, that if that sum is not sufficient, that he is to draw on you for the balance: &c.

Fredericksburg: November 18th 1755.

